Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 22-28 mistakenly depend on claim 1 which has been canceled.  For purposes of further examination, claims 22-28 will be interpreted as being dependent on claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilman et al. (J. Org. Chem. 1962, 27, 1418-1422).
Claims 21, 22 and 25: Gilman et al. teaches compound VIII (page 1419, left column, top right of reaction figure).  As applied to Formula 1 of claim 1, compound VIII has variable X equal to O, variable R1 equal to H, variable na being equal to 4 and all Ra groups being equal to hydrogen, variable nb being equal to 3 and all Rb groups being equal to hydrogen, variable R2 being equal to hydrogen, variable nc being equal to 4 and all Rc groups being equal to hydrogen, variable R3 being equal to a group satisfying Formula 2 with variable L being a direct linkage, variables Y1 through Y3 being equal to CR4 with all R4 groups being equal to hydrogen, variables Ar1 and Ar2 both being equal to hydrogen, variable nd is equal to 4 and all Rd groups being equal to hydrogen, thereby anticipating claims 21, 22 and 25.
Claims 23 and 27: Claim 23 serves to further limit the optional embodiment where variables Ar1 and/or Ar2 is a group satisfying Formula 4.  As such, Gilman et al. may be relied upon to reject claims 23 and 27 despite not teaching any embodiments where a group satisfying Formula 4 is present.
Claim 26: Compound VIII of Gilman et al. also anticipates all of the limitations of Formula 1-2 of claim 26 with all of the variables already defined as in claim 21 above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8 and 9 of U.S. Patent No. 10,800,796. Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, instant claims 21-25 are drawn to compounds of Formula 1 which share many features of the compounds of claim 1 of the ‘796 patent.  Formula 1 of the ‘796 patent has all Ra through Rd groups equal to hydrogen, and includes embodiments wherein at least one of variables Ar1 and Ar2 are equal to a group satisfying Formula 4.  Additionally, dependent claims 26, 27 and 28 correspond to dependent claims 2, 5 and 8 of the ‘796 patent, respectively.  Last, independent claim 29 is not patentably distinct from claim 9 of the ‘796 patent for the same reason as claim 21 above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766